The Court.
The appellant was charged with defrauding another of money by reason of certain false and fraudulent pretenses and representations, and upon being convicted has appealed to this court upon the judgment-roll alone. Among other things the information charged that the prosecuting witness was induced to loan the defendant, Millan, eight hundred and thirty-one dollars, lawful money of the United States, upon the representations that two certain bars of metal, which the defendant produced and turned over to the prosecuting witness as security for the loan, were gold, when in fact they were but brass.
1. The jury rendered a verdict in the following form: “ We, the jury, find the defendant guilty as charged in the information.” It is now claimed that the verdict is substantially defective in not finding the amount of money obtained by defendant from the fraud practiced. There is nothing in the point. The defendant is charged with obtaining eight hundred and thirty-one dollars, lawful money of the United States, and he was convicted of the “ offense charged.” The verdict, when taken in connection with the information, becomes as certain as to the amount of money obtained as if the amount were stated in the verdict in express terms. There is no question of degree involved in the offense of which the defendant was charged and upon trial.
2. It is claimed that the information is defective in failing to allege a value to the money taken, but it is not demurrable in this regard. The provisions of section 967 of the Penal Code are broad enough to include the offense here charged, and the allegation is directly in line with the provisions of that section. Neither do we think the information fatally defective in not containing a direct allegation as to the lack of knowledge upon the part of the defendant that the representations made by him were known to be false. The information was demurrable upon this ground, but no demurrer was interposed; and, taken as a whole, we *324think it sufficiently charges the offense to support a verdict and judgment.
3. The remaining points of importance which are urged by appellant are opposed to the views of this court as declared in People v. Jordan, 66 Cal. 10, that case in principle being quite similar to the case at bar.
For the foregoing reasons the judgment is affirmed.
Beatty, C. J., did not participate in the foregoing decision.